department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date office of c h i e f c o u n s e l number info release date genin-105956-05 cc tege eoeg et1 uil reference meal and rest period payments ------------------ ------------------------------------------------- -------------------------------------------------------- ------------------- ------------------------ -------------------------------------------- dear ------------- this is in reply to your e-mail of date to the internal_revenue_service irs requesting advice concerning the federal employment_tax treatment of payments made by an employer to an employee for failure to provide the employee with a meal or rest period as required by california labor code section your email was forwarded from helene winnick special counsel tax exempt and government entities to this office for a response this response is an information_letter intended to provide general guidance for your staff to use in answering inquiries on how to comply with the applicable federal employment_tax law and has no binding effect on the irs you have asked on behalf of the ------------------------------------------------------------------------ ------------whether a payment required to be made under section of the california labor code labor code is a wage payment subject_to the federal_insurance_contributions_act fica federal_unemployment_tax_act futa and income_tax_withholding provisions of the internal_revenue_code code section of the labor code provides meal or rest period a no employer shall require any employee to work during any meal or rest period mandated by an applicable order of the industrial welfare commission b if an employer fails to provide an employee a meal period or rest period in accordance with an applicable order of the industrial welfare commission the employer shall pay the employee one additional hour of pay at the employee’s regular rate of compensation_for each work day that the meal or rest period is not provided under a proposed regulation promulgated by the california division of labor standards enforcement dlse any amount_paid or owed by an employer to an employee under labor code section b for failing to provide the employee a meal period or rest period is a penalty and not a wage thus the employer is not required to include the additional hour of pay required by section b in calculating wages for state employment_tax purposes generally for fica and futa purposes the term wages means all remuneration for employment unless specifically excepted the provisions relating to the withholding of income_tax contain a similar definition none of the exceptions to the definition of wages for purposes of fica futa and income_tax_withholding are applicable to the additional hour of pay authorized by section b of the labor code additionally the regulations that implement the code provide that the name by which the remuneration for employment is designated is immaterial see employment_tax regulations sec_31_3121_a_-1 sec_31_3306_b_-1 and sec_31_3401_a_-1 thus the characterization of the additional hour of pay as a penalty by the proposed dlse regulation has no bearing on whether the payment is wages for purposes of fica futa or income_tax_withholding although the employees in this case may not perform services directly related to receipt of the additional hour of pay the payment arises from the employment relationship and is analogous to the idle time payments made by the employer in revrul_76_217 1976_1_cb_310 under the facts of that ruling an employer paid its employees for a minimum number of hours each pay_period whether the employees worked less than the minimum number of hours or performed no services at all the ruling concluded that the idle time payments made to employees are remuneration for employment and are wages for purposes of fica futa and income_tax_withholding in conclusion the additional hour of pay an employer must pay to an employee for failure to give the employee the required meal periods or rest periods is wages for purposes of the fica futa and income_tax_withholding provisions of the code i hope that this information is helpful to you and your staff in responding to inquiries on how to comply with applicable law if you have any questions please contact me at or ------------------of my staff at sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities department of the treasury - internal_revenue_service macro form rev
